Sanderson, J., delivered the opinion of the Court.
This case has been here before, and will be found reported in 32 Cal. 15. It was brought here then by the defendants, and we reversed the judgment against them upon the general ground that the evidence failed to show, on the part of the plaintiff, such a possession as is required by the Van Ness Ordinance, or such a prior possession as is required by the common law, in order to maintain ejectment, and sent the case back for a new trial. It has been again tried, and this time the judgment was against the plaintiff, who has brought the case here.
In all essential respects the facts disclosed by the present record are the same as those presented by the record on the former appeal. Such being the case, we could not disturb the present judgment without in effect reversing our judgment on .the former appeal, which we could not do even if we were dissatisfied with our former judgment. Whether right or wrong, that judgment has become the law of this case.
Judgment and order affirmed.